El Juez Asoctado Señoe Franco Soto,
emitió la opinión del trn bunal.
Este es un pleito que se originó en la Corte Municipal de Ponce y en el cual demandante y demandado se recla-man recíprocamente daños y perjuicios a consecuencia de un accidente ocurrido entre dos vehículos de motor.
El demandante alegó que la causa del accidente se de-*190bió única y exclusivamente a la negligencia del demandado, y esta parte no sólo niega ese hecho esencial de la demanda sino qne a sn vez estableció nna contrademanda en la qne imputa al demandante toda la cnlpa del suceso- y reclama el valor de ciertos desperfectos sufridos en sn máquina por efectos del choque.
En 21 de mayo de 1924 la corte inferior en grado de apelación dictó sentencia declarando con lugar la demanda y sin lugar la contrademanda.
En 26 de mayo de 1924 el demandado solicitó la reconsi-deración de dicha sentencia y el juez inferior, después de un estudio más cuidadoso- de la evidencia, reconsideró su sentencia declarando entonces sin lugar la demanda y sos-teniendo su pronunciamiento anterior en cuanto a la contra-demanda.
Las dos partes no conformes apelaron de la sentencia ^ y alegan que la corte inferior cometió error en la aprecia-ción de la prueba, señalando además el demandante como error, haber reconsiderado dicha corte la sentencia por fun-damentos que no aparecen de la moción de reconsideración.
El motivo para reconsiderar su sentencia la corte inferior descansa en declarar qiie existió negligencia contribu-toria por' parte del chauffeur del demandante y sostiene esta parte que no alegándose ese motivo por el demandado en sus alegaciones, era una sorpresa para ella, que en nin-gún momento pudo prepararse para descubrir los funda-mentos de la resolución enmendando la sentencia. La con-tención del demandante se basa esencialmente en que la ale-gación de negligencia contributoria admite' la negligencia por parte del demandado. Esta parece ser la regia cuando se presenta como única defensa, pero otras autoridades sos-tienen que tal defensa no es inconsistente con la negativa de negligencia por parte del demandado. 20 R.C.L. 107.
En este caso el demandado tanto en la contestación como en la contrademanda alega que la negligencia del chauffeur del demandante fue la única causa determinante del acci-*191dente, y no parece lógico' sostener que dentro de esa impu-tación exclusiva de negligencia al demandante, éste no estu-viera suficientemente avisado de la contención del deman-dado. La corte inferior, por consiguiente, no cometió error •con vista de las alegaciones del demandado, al encontrar «falpable al demandante en parte de negligencia y no en el todo de la cansa próxima que produjo él accidente.
En cuanto a los Lechos hemos examinado cuidadosamente la prueba y ella en conjunto tiende a establecer, como en-contró la corte inferior, que realmente demandante y de-mandado contribuyeron con su parte de culpa en el acci-dente y uno ni otro no pueden quejarse de sus consecuencias.

La sentencia de la corte inferior debe ser confirmada.